                  Case 1:21-cv-00182-JRS-DML Document 1-2 Filed 01/22/21 Page 1 of 1 PageID #: 19

  JS 44 (Rev. 11115)                                                                         CIVIL COVER SHEET
  The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re quired by law, except as
  provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the
  purpose of initiating the civil docket sheet (SEE JNsnwcnONS ON N!:XTPAUi: OF THIS FORM)

   I. (a) PLAINTIFFS                                                                                                        DEFENDANTS
    Traci Leturgez, as Parent and Natural Guardian                                                                        Target Corporation
    of L.L.

        (b) County of Residence of First Listed Plaintiff                                                                   County of Residence of First Listed Defendant
                               (LXC 'El't IN US. Pf.AINTIFF CASI,:,')                                                                              (IN US PIA/NT/FF CASI::, ON!.YJ
                                                                                                                            NOTE    IN LAND CONDEM:'JATION CASES. USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.

    (C) Attorneys (Fmn Name, Address, and Telei!hone Number!_                                                                Attorneys fl( Known)
  Anthony J. Oliveira, DENNIS WENGt::R & ABRELL, P.C.                                                                     Jeffrey S. Zipes, COOTS HENKE & WHEELER, P.C.
  324 W. Jackson St.                                                                                                      255 E. Carmel Drive
  Muncie, IN 47305        (765) 288-8950                                                                                  Carmel, IN 46032 (317) 844-4693

 JI.        BASIS OF JURISDICTION (Place an                                   ·x" in One Box Only}            Ill. CITIZENSHIP OF PRINCIPAL pARTIES (/'lace an                                    'X' m One Boxfor Plaint/ff
                                                                                                                       (For /)ivemfv Cases Only)                                         and One Boxfor l!qfendam)
 □      I   U.S. Government                     □         3 Fedcral Question                                                                   PTF          DEF                                          PTF      DEF
              Plaintiff                                       /US. Gavernment Not a Par(v}                        Citizen of This Stale        � I          O l      Incorporated or Prmcipal Place       □ 4 04
                                                                                                                                                                       of Business In lbis State

 0 2 U.S. Government                            � 4 Diversity                                                     Citizen of Another State       Cl         CJ   2   Incorporated and Principal Place    0 5       �5
       Defendant                                      {Indicate ( '111:::ensltip rtf'Parties in item 111)                                                               of Business In Another State

                                                                                                                  Citizen or Subject of a        0 3        Cl 3     Foreign Nation                      Cl 6     D 6
                                                                                                                    Forei n Countrv
 IV NATURE OF SUIT {Place an                                        'X" in One Box Only)
1 ---       _.,               '\   \'-"•      _.._. _ _,___ - ---                 TORTS
 Cl     l lO lnsw·ance                           PERSONAL INJlJRY                          PERSONAL INJURY        0 625 Drug Related Seizure           □ 422 Appeal 28 USC 158         0 375 False Claims Act
 0      120 Marine                           □ 3 IO Airplane                          □ 365 Personal                    of Property 21 use 881         0 423 Withdrawal                0 376Qui Tam(3I USC
 0      130 Miller Act                       O 315 Airplane Product                         Product               0 690 Other                                28 uSC 157                         3729(a))
 0      140 Negotiable Instrument                     Liability                       O 367 Health Care/                                                                              Cl 400 State Reapportionment
 0      150 Recovery of Overpayment          O 320 Assault, Libel &                         Phrumaceutical                                                              HIICHT'<      Cl 410 Antitrust
            & Enforcement of Judgment                 Slander                               Personal Injury                                            Cl 820 Copyrights              0 430 Banks and Banking
 0      151 Medicare Act                     O 330 federal E mployers'                      Product Liability                                          0 830 Paten!                   Cl 450 Commerce
 0      152 Recovery of Defaulted                     Liability                       O 368 Asbestos Personal                                          0 840 Trademark                 Cl 460 Deportation
             Student Loans                   O 340 Mmine                                    lnjmy Product                                                                              0 470 Racketeer Influenced and
            (Excludes Veterans)              0 345 Marine Product                           Liability                         1 ,. _ •w                                                        Corrupt Organizations
 0      153 Re.covery of Overpayment                  Liability                        PERSONAL PROPERTY          O 710 Fair Labor Standards           CJ 861 HIA (1395ff)            □    480 Consumer Credit
            of Veteran's Benefits            O 350 Motor Vehicle                      O 370 Other Fraud                  Act                           □ 862 Black Lung (923)         0    490 Cable/Sat TV
0       160 Stockholders' Suits              O 355 Motor Vehicle                      O 371 Truth in Lending      O 720 Labor/Management               □ 863 DIWC/DIWW (405(g)) 0 850 Securities!Commodittes/
0       190 Other Contrnct                          Product Liability                 O 380 Other Personal               Relations                     0 864 SSID Title XVI                    Exchange
0       195 Contract Product Liability       � 360 Other Personal                          Property Damage        O 740 Railway Labor Act              0 865 RSI (405(g))             0 890 Other S!a!utory Actions
0       196 Franchise                               Injury                            O 385 Propeny Damage        O 751 Frunily and Medical                                           i'.J 891 Agricultural Acts
                                             0 362 Personal lnjmy •                        Product Liability             Leave Act                                                    0 893 Environmental Maners
                                                    '.\,ledical Maloractice                                       O 790 Other Labor Litigation                           --
                                                                                                                                                                                      □ 895 Freedom of Infonnation
                                                ' CIVJLRIGHTS                          PRIS ONER P ETITIONS       O 791 Employee Retirement           1---F-E_D
                                                                                                                                                              _E_RA
                                                                                                                                                                  _L __    -...-__-,j
                                                                                                                                                                      TAX SU ITS               Act
0       210 Land Condemnation                0 440 Other Civil Rights                   Habeas Corpus:                  [ncome Security Act            0 870 Taxes (U.S. Plaintiff    O 896 Arbitration
0       220 Foreclosure                      0 441 Voting                             0 463 Alien Detainee                                                     or Defendant)          0 899 Administrative Procedure
0       230 Rent Lease & Ejectment           0 442 Employment                         0 5 IO Motions to Vacate                                         0 871 IRS-Third Party                  Act/Review or Appeal of
0       240 Torts to Land                    0 443 Housing/                                 Sentence                                                           26 USC 7609                    Agency Decision
0       245 Tort Product Liability                  Accommodations                    0 530 General                                                                                   0 950Constitutionality of
0       290 All Other Real Property          0 445 Amer. w/Disabilities -             0 535 Death Penalty               IMMJGRATION                                                            State Statutes
                                                   Employment                              Other:                 0 462 Naturalization Application
                                             0 446 Amer. wlDisabilities -             0    540 Mandamus & Other   0 465 Other Immigration
                                                   Other                              0    550 Civil Rights             Actions
                                             Cl 448 Education                         0    555 Prison Condition
                                                                                      0    560 Civil Detainee
                                                                                               Conditions of
                                                                                              Confinement
V, ORIGIN (Place an                        in One Box On�v)
0 I         Original          �2 Removed from                               0 3      Remanded from           0 4 Reinstated or
                                                                                                                             O 5 Transferred from              O 6 Multidistrict
            Proceeding           State Court                                         Appellate Court             Reopened           Another District                    Litigation
                                                                                                                                    (<pecify}
                                                       Cite tbe U.S. Civil Statute under which vou are filing (Do not citejurisdictiont1! statutes unle.,·s diw,rsitv;:
                                                          28 u.s.c. 1332
VI. CAUSE OF ACTION 1-- ---------------------------------­                                             ,
                     Brief descriRtion of cause:
                                                           Plaintiff alleges while her daughter was shopping at Defendant's store she slipped and fell on debris on the floor
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                             DEMAND$                                      CHECK YES only if demanded in complaint.
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                                .IURY DEMAND:               0 Yes       �No
VIII. RELATED CASE(S)
                       (See instructions).'
      IF ANY                                JUDGE                                                                                                        DOCKET NUMBER
DATE                                                                                       SIGNATURE OF ATTOR:S:EY OF RECORD
01/22/2021                                                                              /s/ Jeffrey S. Zipes
FOR OFFICE lJSE ONLY

        RECEIPT#                      AMOUNT                                                  APPLYING lFP                              n;DGE                               MAG.JUDGE
